PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BAE et al.
Application No. 16/105,045
Filed: 20 Aug 2018
For: BINDER, ELECTRODE AND LITHIUM BATTERY INCLUDING THE SAME, AND METHOD OF PREPARING THE BINDER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed January 14, 2021, to withdraw the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is hereby GRANTED.

The Notice of Abandonment mailed January 14, 2021 states that the instant application is abandoned for failure to timely file a response to the restriction requirement mailed June 5, 2020. However, petitioners assert reflects that the response filed August 5, 2020, while intended for the instant application, was inadvertently directed to U.S. App. No. 14/441,574.
The response inadvertently submitted in U.S. App. No. 14/441,574 has been transferred to the instant application file wrapper for examination purposes.

In view of the timely response to the restriction requirement filed August 5, 2020, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

This application is being directed to the GAU 1724 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions